                  Case 7:18-cv-00180 Document 1 Filed 10/08/18 Page 1 of 9



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    MIDLAND DIVISION

TII LOGISTICS, INC.                              §
                                                 §
     Plaintiff,                                  §
                                                 §
v.                                               §           CIVIL ACTION NO. 7:18-cv-00180
                                                 §
KP ENGINEERING, LP,                              §
                                                 §
     Defendant.                                  §


                               COMPLAINT AND JURY DEMAND


         PLAINTIFF TII LOGISTICS, INC., ("Plaintiff") files this lawsuit against

DEFENDANT KP ENGINEERING, LP, ("Defendant") and respectfully shows the Court the

following:

                                                  I.

                                          Nature of Action

         1.        Plaintiff is a licensed transportation broker, authorized by the Federal Motor

Carrier Safety Administration to make transportation arrangements involving motor carriers as

defined in 49 U.S.C. Sec. 13102(2) and 49 C.F.R. Sec. 371.2(a) and as required by 49 U.S.C.

Sec. 13904. In addition, Plaintiff offers customized logistics services to its customers, such as

making arrangements for on-site construction work. In this lawsuit Plaintiff seeks to recover

payment for a large amount of transportation arrangement and customized logistics services

("Services") provided to Defendant at its request. Defendant ordered the Services from Plaintiff

as a part of Defendant's work on the Joyce 200 MMSCFD Cryogenic Gas Processing Unit for

Targa Pipeline Mid-Continent WestTex, LLC, a subsidiary of Targa Resources Corp. ("Targa



COMPLAINT AND JURY DEMAND                                                                  PAGE 1
               Case 7:18-cv-00180 Document 1 Filed 10/08/18 Page 2 of 9



Facility"). Plaintiff performed the Services as requested by Defendant from April, 2018, through

July, 2018, yet Defendant has failed and refused to pay Plaintiff for any part of the Services

rendered. By this lawsuit, Plaintiff seeks at least $1,600,000.00 in compensation for its services,

plus attorney's fees, pre-judgment interest, post-judgment interest, court costs, and for any other

relief to which it may be entitled, whether at law or in equity.

                                                    II.

                                               Parties

         2.     Plaintiff is a Pennsylvania corporation with its principal place of business in

Pittsburgh, Pennsylvania.

         3.     Defendant is a Texas corporation with its principal place of business in Tyler,

Texas.        According     to   information   on    the   Texas   Secretary   of   State's   website,

https://www.sos.state.tx.us, Defendant's officers, directors, members, general partners or

managers are listed as Ryno Engineering, LLC, and Brandon T. Steele. Ryno Engineering,

LLC's principal place of business is identified as Tyler, Texas. Brandon T. Steele's address is

identified as Tyler, Texas. According to information on the Texas Secretary of State's website,

https://www.sos.state.tx.us, the sole member of Ryno Engineering, L.L.C. is Tony D. Freeman, a

resident of Flint, Texas.

         4.     Defendant may be served through its registered agent for process, C T

Corporation System, 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136.




COMPLAINT AND JURY DEMAND                                                                      PAGE 2
             Case 7:18-cv-00180 Document 1 Filed 10/08/18 Page 3 of 9



                                                III.

                                     Jurisdiction and Venue

       5.      This court has subject matter jurisdiction pursuant to 28 U.S.C. Sec. 1332 because

this is a suit between citizens of different states in which the amount in controversy, exclusive of

interest and costs, exceeds $75,000.00.

       6.      This court has personal jurisdiction over Defendant because Defendant is a citizen

and resident of Texas.

       7.      Venue of this action is proper in this judicial district pursuant to 28 U.S.C. Sec.

1391(b)(2) because a substantial part of the events or omissions giving rise to the claims

occurred in this judicial district. Among other things, the Services at issue were performed in

Upton County, Texas, in that the destination for the cargo was in Upton County, Texas, and other

work was performed pursuant to Defendant's Services in Upton County, Texas.

                                                IV.

                                      Factual Background

       8.      On or about November 29, 2017, Defendant, through a Purchase Order

("Purchase Order"), offered and requested Plaintiff to provide "Tailored Truck and Storage

Logistic Solution Including: Linehaul Direct to Site from Vendor Offload on Site Laydown

Area" for a large number of shipments detailed on "J-1711 Expediting Report." The Purchase

Order stated that "Freight and Services will be billed monthly and will include the actual cost of

the freight and logistical services incured (sic) for the months (sic) activities." The Purchase

Order was approved and accepted by Plaintiff.




COMPLAINT AND JURY DEMAND                                                                    PAGE 3
                Case 7:18-cv-00180 Document 1 Filed 10/08/18 Page 4 of 9



        9.       The Purchase Order constituted a contract between Plaintiff and Defendant

whereby Plaintiff promised to perform the Services and Defendant promised to pay Plaintiff for

the Services.

        10.      On or about April 30, 2018, Services at the Targa Facility commenced.

        11.      On or about May 24, 2018, Defendant, through a Purchase Order-Change Order

("Change Order"), offered and requested Plaintiff to provide "Tailored Truck and Storage

Logistic Solution Including: Linehaul Direct to Site from Vendor Offload on Site Laydown

Area" for the work referenced in the Purchase Order and the J-1711 Expediting Report. The

Change Order stated that "All notes, terms and conditions of original purchase order remain

unchanged." Invoicing pursuant to the Change Order was therefore to be made as set forth in the

Purchase Order, i.e., monthly based on "the actual cost of the freight and logistical services

incured (sic) for the months (sic) activities." The Change Order was approved and accepted by

Plaintiff.

        12.      The Change Order constituted a contract between Plaintiff and Defendant

whereby Plaintiff promised to perform the Services and Defendant promised to pay Plaintiff for

its Services.

        13.      In pertinent part, the KP Engineering Purchase Terms and Conditions set forth the

conditions for acceptance of the contract, as follows:

               1. ACCEPTANCE OF ORDER. Seller's shipment of or furnishing of
        Goods, acknowledgment of this Order, commencement of performance or
        acceptance of any payment shall constitute conclusive evidence of Seller's
        acceptance of this Order.

        14.      Through the commencement of performance on or about April 30, 2018, Plaintiff

accepted the Purchase Order.




COMPLAINT AND JURY DEMAND                                                                  PAGE 4
                Case 7:18-cv-00180 Document 1 Filed 10/08/18 Page 5 of 9



       15.       Through the continued performance on or about May 24, 2018, Plaintiff accepted

the Change Order.

       16.       Both the Purchase Order and the Change Order specify that "Terms" are "Net 30."

"Terms" refers to payment terms and "Net 30" refers to a promise to pay within 30 days of the

invoice date.

       17.       In pertinent part, the KP Engineering Purchase Terms and Conditions set forth in

both the Purchase Order and the Change Order regarding payment, provide as follows:

              4.     PAYMENT AND SET-OFFS. …Buyer shall make payment of
       approved invoices for the Goods conforming to the requirements of this Order on
       the payment terms stated on the face of this Order….Payments of invoices will be
       due net 30 days after Buyer's receipt of acceptable invoice.

       18.       From April 30, 2018, until July 30, 2018, in compliance with its promises under

the Purchase Order and the Change Order, Plaintiff provided the Services for Defendant at the

Targa Facility. The Services included such work as crane work, relocation work, site work, flare

work, other operations work and deliveries by motor carrier of cargo such as electric motors,

compressors, structural steel, pipe spools, stabilizers, amine steel, tanks, coolers, condensers,

reels, valves, pumps, filters, blowcases, slug catchers, modules, separators, and circuit breakers,

among other things.

       19.       On or about May, 2018, Plaintiff sent an invoice to Defendant for Services

performed from April 30, 2018, through May 31, 2018, in the amount of $960,800.00 ("May

Invoice").

       20.       On or about June, 2018, Plaintiff sent an invoice to Defendant for Services

performed from May 31, 2018, through June 29, 2018, in the amount of $563,100.00 ("June

Invoice").




COMPLAINT AND JURY DEMAND                                                                   PAGE 5
             Case 7:18-cv-00180 Document 1 Filed 10/08/18 Page 6 of 9



       21.     On or about July, 2018, Plaintiff sent an invoice to Defendant for Services

performed from July 5, 2018, through July 20, 2018, in the amount of $113,800.00 ("July

Invoice").

       22.     On or about July 30, 2018, Plaintiff's Services were completed.

       23.     To date, Defendant has paid nothing towards its debt to Plaintiff. Despite request

by Plaintiff, Defendant continues to fail and refuse to pay the amount due and owing.

       24.     Defendant is liable to Plaintiff for the amount of the Services performed, as

reflected in the May Invoice, the June Invoice and the July Invoice, among other things.

                                                V.

                                 Count I – Breach of Contract

       25.     The Purchase Order and Change Order constituted valid contracts between

Plaintiff and Defendant under Texas law. Plaintiff performed all work listed on the three (3)

invoices, i.e., the May Invoice, the June Invoice, and the July Invoice. Defendant's obligation to

pay is a material term of both the Purchase Order and the Change Order.

       26.     Defendant, despite Plaintiff's request, has failed and refused to pay for the

Services. As such, Defendant breached the Purchase Order and the Change Order and is liable to

Plaintiff for breach of contract under Texas law.

       27.     Defendant's failure to pay constitutes a material breach of contract.

                                            Damages

       28.     As a result of Defendant's breach of contract, Plaintiff has sustained financial

harm and has lost the benefits expected to be received from the Purchase Order and Change

Order if the Defendant had performed as promised. In this connection, Plaintiff has performed

all the Services that are set forth on the May Invoice, the June Invoice and the July Invoice. The



COMPLAINT AND JURY DEMAND                                                                  PAGE 6
              Case 7:18-cv-00180 Document 1 Filed 10/08/18 Page 7 of 9



value of the services performed was $1,637,700.00.

       29.     On or about September 5, 2018, Plaintiff presented a claim for the amounts due

for the Plaintiff's performance under the Purchase Order and the Change Order and demanded

payment from the Defendant. Because Defendant has failed and refused to honor the claim and

pay the just amount due as promised, Plaintiff seeks judgment against Defendant for

1,637,700.00 in damages.

                                                VI.

                                         Quantum Meruit

       30.     Plaintiff incorporates its factual allegations set forth in Paragraph IV.

       31.     Alternatively, Plaintiff asserts a claim for quantum meruit. The May Invoice, the

June Invoice and the July Invoice describe each of the Services rendered directly to Defendant in

that Plaintiff provided each of the Services at the Targa Facility pursuant to Defendant's request

set forth in J-1711 Expediting Report.

       32.     As a direct result of the Plaintiff's rendition of the Services, benefits were

conferred on Defendant in that portions of Defendant's obligations to Targa were fulfilled.

       33.     Defendant accepted the benefit of the Plaintiff's services, but has failed and

refused to pay for them. Each of the Services listed on the May Invoice, June Invoice and July

Invoice were performed by Plaintiff and Defendant accepted the benefits of each of the Services

at the Targa Facility.

       34.     As a result of Defendant's nonpayment, Plaintiff has been damaged and is entitled

to recover the reasonable value of the Services provided to Defendant.

                                             Damages

       35.     The reasonable value of the Services that Plaintiff has provided to Defendant was



COMPLAINT AND JURY DEMAND                                                                     PAGE 7
              Case 7:18-cv-00180 Document 1 Filed 10/08/18 Page 8 of 9



$1,637,700.00. Plaintiff reasonably expects payment for the Services provided because the value

of the services provided is the same or similar to the value of the same or similar services

provided throughout the contiguous states of the United States.

                                                 VII.

                                          Attorney's Fees

       36.     Plaintiff is entitled to recover reasonable and necessary attorney's fees because

this is a claim on an oral or written contract and/or a claim for rendered services, performed labor

and/or furnished material within the meaning of Tex. Civ. Prac. & Rem. Code Sec. 38.001.

Plaintiff perfected its right to fees under the statute in that Plaintiff presented a claim for payment

on the contract to the Defendant. The claim was made by e-mail communication sent to the

Defendant on September 5, 2018. More than 30 days have elapsed since the Defendant received

the letter and payment for the just amount owed has not been tendered by Defendant.

       37.     Plaintiff has been required to retain the services of counsel to prosecute this

action. Plaintiff has incurred attorney's fees and continues to incur attorney's fees in its efforts to

collect the amounts due and owing under the Purchase Order and the Change Order.

       38.     Plaintiff requests that the judgment against Defendant include an amount for

reasonable and necessary attorney's fees.

                                                VIII.

                                       Conditions Precedent

       39.     All conditions precedent have been performed or have occurred.

                                                 IX.

                                            Jury Demand

       40.     Plaintiff demands a trial by jury.



COMPLAINT AND JURY DEMAND                                                                       PAGE 8
             Case 7:18-cv-00180 Document 1 Filed 10/08/18 Page 9 of 9



   WHEREFORE, Plaintiff requests that Defendant be cited to appear and answer, and that on

final trial, Plaintiff have judgment against Defendant as follows:

   a. Damages in the amount of $1,637,700.00;

   b. Pre-judgment interest as provided by law;

   c. Post-judgment interest as provided by law;

   d. Attorney's fees;

   e. Costs of court; and

   f. Such other and further relief to which this Plaintiff is justly entitled.



                                              Respectfully submitted,


                                              By: /s/ Vic Houston Henry
                                                     Vic Houston Henry
                                                     TBA No. 09484250
                                                     vhhenry@hoaf.com
                                                     Katherine Knight
                                                     TBA No. 10759900
                                                     kknight@hoaf.com


                                              HENRY ODDO AUSTIN & FLETCHER,
                                                      A Professional Corporation
                                              1700 Pacific Ave., suite 2700
                                              Dallas, Texas 75201
                                              Telephone:    (214) 658-1900
                                              Facsimile:    (214) 658-1919

                                              ATTORNEYS FOR PLAINTIFF
                                              TII LOGISTICS, INC.




COMPLAINT AND JURY DEMAND                                                           PAGE 9
